Citation Nr: 1413302	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional right leg disability.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to April 1960.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

A longitudinal review of the record revealed that the Veteran filed a claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 in January 2011 for additional right leg disability due to VA surgical treatment in December 2008 at the VA Medical Center (VAMC) in West Haven, Connecticut.  

The Veteran has asserted that he developed a severe infection of his surgical wound after being discharged in December 2008, forcing him to be readmitted to the hospital for 12 days of wound care.  He further contended that developed "turbulence" or "turbulent blood flow" of the right leg that was discovered on post-operative VA ultrasounds in 2009.  After becoming dissatisfied with VA's handling of the post-operative right leg findings, the Veteran reported that he sought private treatment from a vascular surgeon, eventually undergoing an additional right leg surgical procedure in February 2010 at a private hospital to correct the problem.  

VA treatment records detailed that the Veteran underwent a right common femoral endarterectomy and femoral to above-the-knee bypass in December 2008.  He was readmitted later that month for wound care.  A February 2009 post-operative VA ultrasound report of the right leg revealed patent right femoral popliteal bypass graft with mild to moderate narrowing along the proximal segment of the graft.  A March 2009 post-operative VA ultrasound report of the right leg revealed that there was a persistent segment of turbulent blood flow and moderately elevated velocity measurements consistent with stenosis likely related to retained valve at the level of the upper thigh without significant change from February 2009.   

Private treatment records dated from March 2009 to September 2010 from the Connecticut Vascular Center revealed arterial ultrasound findings of stenosis of the graft in the upper third of the right leg.  It was noted that the Veteran underwent a right graft angioplasty to relieve a mid-graft stenosis in 2010. 

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2013).  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

As an initial matter, the Board finds it necessary to remand this matter to schedule the Veteran for a VA examination and medical opinion to address whether he has an additional right leg disability as a result of the December 2008 surgical treatment by VA and, if so, whether any additional disability was the result of some instance of fault on the part of VA or was due to an event not reasonably foreseeable.  

The claims file also reflects that the Veteran has received VA medical treatment for his claimed right leg disability from the VAMC in West Haven, Connecticut.  Evidence of record only includes VA treatment records dated up to September 2011 from that facility.  The Veteran also asserted that he was readmitted for wound care in December 2008 as well as received follow-up ultrasounds at that facility for his right leg post-operative care in February 2009, April 2009, and June 2009.  VA treatment notes of record simply include a single post-operative note dated in late December 2009 showing that the Veteran needed admission due to wound breakdown and only contain ultrasound reports dated in February and March 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the claims file.  

Attempts to obtain additional records from the Veteran's private physician, identified as T. F. S., M. D., at Connecticut Vascular Center as well as records from his private right leg surgery at Saint Raphael's Hospital in February 2010 must also be made.  38 C.F.R. §§ 3.159(c)(1) (2013).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from West Haven VAMC.  The RO should request all inpatient treatment records pertaining to the Veteran's admission for wound care starting on December 19, 2008; any additional right leg ultrasound reports dated from March 2009 to the present; and all pertinent treatment records dated from September 2011 to the present.  In addition, the RO must obtain private treatment records from the Veteran's February 2010 private right leg surgical procedure at Saint Raphael's Hospital in New Haven, Connecticut, as well as any additional private treatment records from T. F. S., M. D. at the Connecticut Vascular Center for the time period from September 2010 to the present. 

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine if he has any additional right leg disability as a result of the VA surgical treatment at the West Haven VAMC on December 4, 2008.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

For any identified right leg disorder, provide an opinion addressing whether such is an additional disability due to VA surgical treatment at the West Haven VAMC on December 4, 2008.

If so, is the additional right leg disability proximately caused by: 

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran on December 4, 2008; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider OR did VA furnish surgical treatment on December 4, 2008 without the Veteran's informed consent?

OR 

(2) Was the additional disability proximately caused by an event not reasonably foreseeable? 

(The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.)  

A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim, taking into consideration all relevant evidence associated with the evidence of record since the September 2011 statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


